FILED
                            NOT FOR PUBLICATION                             MAY 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10288

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00369-AWI

  v.
                                                 MEMORANDUM *
SANDEEP SINGH,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Sandeep Singh appeals from the 168-month sentence imposed following his

guilty-plea conviction for conspiracy to distribute MDMA, in violation of 21

U.S.C. §§ 846, 841(a)(1) and 841 (b)(1)(c). We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

      Singh contends that the district court erred in calculating the advisory

Guidelines range by relying on the testimony of a co-defendant to determine

Singh’s relevant conduct and to establish his base offense level. The district court

did not clearly err, because its factual finding regarding the number of ecstasy pills

for which Singh was responsible is supported by a preponderance of the evidence.

See United States v. Asagba, 77 F.3d 324, 325-26 (9th Cir. 1996). The district

court adequately explained its decision, and the sentence imposed is procedurally

sound. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                     11-10288